UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March31, 2013 Commission File Number 000-23938 INTERNATIONAL TEXTILE GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 33-0596831 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 804 Green Valley Road, Suite 300, Greensboro, North Carolina 27408 (Address and zip code of principal executive offices) (336) 379-6299 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding twelve months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler o Acceleratedfilero Non-accelerated filero Smallerreportingcompany x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨No x The number of shares outstanding of the registrant’s common stock, $0.01 par value per share, as of May 3, 2013, was 17,468,327. -1- PAGE PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Consolidated Balance Sheets as of March 31, 2013 (Unaudited) and December 31, 2012 4 Unaudited Consolidated Statements of Operations for the three months ended March 31, 2013 and 2012 5 Unaudited Consolidated Statements of Comprehensive Operations for the three months ended March 31, 2013 and 2012 6 Unaudited Consolidated Statements of Cash Flows for the three months ended March 31, 2013 and 2012 7 Notes to Consolidated Financial Statements (Unaudited) 8 - 24 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 25 - 32 ITEM 4. CONTROLS AND PROCEDURES 33 PART II OTHER INFORMATION ITEM 6. EXHIBITS 34 SIGNATURE 35 -2- Safe Harbor—Forward-Looking Statements The discussion in this report includes forward-looking statements within the meaning of the federal securities laws. Forward-looking statements are statements that are not historical in nature, and may relate to predictions, current expectations and future events. Forward-looking statements may include statements preceded by, followed by or that include the words “may,” “could,” “would,” “should,” “believe,” “expect,” “anticipate,” “plan,” “estimate,” “continue,” “likely,” “target,” “project,” “intend,” or similar expressions. Readers are cautioned not to place undue reliance on such forward-looking statements, as they involve significant risks and uncertainties. Forward-looking statements are inherently predictive and speculative and are not a guarantee of performance. No assurance can be given that any of such statements, or the results predicted thereby, will prove to be correct. All forward-looking statements are based on management’s current beliefs and assumptions, such as assumptions with respect to general economic and industry conditions, cost and availability of raw materials, the timing of full production at the Company’s operations in China, the ability to maintain compliance with the requirements under various credit facilities, national and international legislation and regulation, and potential financing sources and opportunities, among others, all of which in turn are based on currently available information and estimates. Any of these assumptions could prove inaccurate, which could cause actual results to differ materially from those contained in any forward-looking statement. In addition to changes to the underlying beliefs and assumptions, developments with respect to important factors including, without limitation, the following, could cause our actual results to differ materially from those made or implied by any forward-looking statements: • national, regional and international economic conditions and the continued uncertain economic outlook; • our financial condition, which has placed us under financial stress and may put us at a competitive disadvantage compared to our competitors that have less debt; • significant increases in the underlying interest rates on which our floating rate debt is based; • our ability to comply with the covenants in our financing agreements, or to obtain waivers of these covenants when and if necessary; • our inability to repay or refinance our debt currently due or as it becomes due; • further actions by our lenders to accelerate any of our indebtedness or proceed against the collateral securing such indebtedness; • lower than anticipated demand for our products; • our international operations not producing the expected benefits, or our incurring asset impairments related thereto; • our ability to generate sufficient cash flows, improve our liquidity and obtain funds for working capital related to our operations, specifically including our operations in China; • our dependence on the success of, and our relationships with, our largest customers; • competitive pricing pressures on our sales, and our ability to achieve the level of cost reductions required to sustain global cost competitiveness; • significant increases in the prices of energy and raw materials, and our ability to plan for and respond to the impact of those changes; • adverse changes or increases in U.S. Government policies that are unfavorable to domestic manufacturers, including among other things, significant budget restraints and potential cost reductions in the U.S. Defense Department that could result from the ongoing sequestration process that could affect certain of our businesses, including but not limited to, impairment of our goodwill and/or indefinite lived intangible assets; • risks associated with foreign operations and foreign supply sources, such as disruptions of markets, changes in import and export or other laws, changes in future quantitative limits, duties or tariffs, currency restrictions and currency exchange rate fluctuations; • the failure by the Company’s insurance providers to provide any required coverage; • successfully maintaining and/or upgrading our information technology systems; • our inability to protect our proprietary information and prevent or enforce third parties from making unauthorized use of our products and technology; • the funding requirements of our defined benefit pension plan or lower than expected investment performance by our pension plan assets, which may require us to increase the funding of our pension liability and/or incur higher pension expense; • changes in existing environmental laws or their interpretation, more vigorous enforcement by regulatory agencies or the discovery of currently unknown conditions; and • risks associated with cyber attacks and breaches, including, among other things, the gaining of unauthorized access to our systems, the corruption of data, and the disruption of our operations. Forward-looking statements include, but are not limited to, those described or made herein or in the Company’s Annual Report on Form 10-K for the year ended December 31, 2012 and in other filings made from time to time with the Securities and Exchange Commission (“SEC”) by the Company. You are encouraged to carefully review those filings for a discussion of various factors that could result in any of such forward-looking statements proving to be inaccurate. Forward-looking statements also make assumptions about risks and uncertainties. Many of these factors are beyond the Company’s ability to control or predict and their ultimate impact could be material. Further, forward-looking statements speak only as of the date they are made, and the Company undertakes no obligation to update publicly any of them in light of new information or future events. -3- PART IFINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS INTERNATIONAL TEXTILE GROUP, INC. AND SUBSIDIARY COMPANIES Consolidated Balance Sheets (Dollar amounts in thousands, except per share data) March 31, December 31, Assets (Unaudited) Current assets: Cash and cash equivalents $ $ Accounts receivable, less allowances of $1,818 and $682, respectively Sundry notes and receivables Inventories Deferred income taxes Prepaid expenses Assets held for sale — 29 Other current assets Total current assets Investments in and advances to unconsolidated affiliates 17 18 Property, plant and equipment, net Intangibles and deferred charges, net Goodwill Deferred income taxes Other assets Total assets $ $ Liabilities and Stockholders’ Deficit Current liabilities: Current portion of bank debt and other long-term obligations $ $ Callable long-term debt classified as current Short-term borrowings Accounts payable Sundry payables and accrued liabilities Income taxes payable Deferred income taxes Total current liabilities Bank debt and other long-term obligations, net of current portion Senior subordinated notes — Senior subordinated notes - related party Income taxes payable Deferred income taxes Other liabilities Total liabilities Commitments and contingencies Stockholders' deficit: International Textile Group, Inc. stockholders' deficit: Series C preferred stock (par value $0.01 per share; 5,000,000 shares authorized; 118,833 and 116,502 shares issued and outstanding, and aggregate liquidation value of $118,344 and $116,013 at March 31, 2013 and December 31, 2012, respectively) Series A convertible preferred stock (par value $0.01 per share; 13,000,000 shares authorized; 12,740,169 and 12,505,687 shares issued and outstanding; and aggregate liquidation value of $318,504 and $312,642 at March 31, 2013 and December 31, 2012, respectively) Common stock (par value $0.01 per share; 150,000,000 shares authorized; 17,468,327 shares issued and outstanding at March 31, 2013 and December 31, 2012) Capital in excess of par value Common stock held in treasury, 40,322 shares at cost ) ) Accumulated deficit ) ) Accumulated other comprehensive loss, net of taxes ) ) Total International Textile Group, Inc. stockholders’ deficit ) ) Noncontrolling interest — 42 Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ See accompanying Notes to Consolidated Financial Statements (unaudited) -4- INTERNATIONAL TEXTILE GROUP,INC. AND SUBSIDIARY COMPANIES Consolidated Statements of Operations (Amounts in thousands, except per share data) (Unaudited) Three Months Ended March 31, Net sales $ $ Cost of goods sold Gross profit Selling and administrative expenses Provision for bad debts 58 27 Other operating income - net ) (3 ) Restructuring charges (recoveries) (5 ) Income (loss) from operations ) Non-operating other income (expense): Interest income 17 28 Interest expense - related party ) ) Interest expense - third party ) ) Other income (expense) - net ) ) Total non-operating other income (expense) - net ) ) Loss from continuing operations before income taxes and equity in losses of unconsolidated affiliates ) ) Income tax (expense) benefit ) Equity in losses of unconsolidated affiliates ) ) Loss from continuing operations ) ) Income (loss) from discontinued operations 77 ) Net loss ) ) Less: net loss attributable to noncontrolling interests - ) Net loss attributable to International Textile Group, Inc. $ ) $ ) Net loss attributable to International Textile Group, Inc. $ ) $ ) Accrued preferred stock dividends ) ) Net loss attributable to common stock of International Textile Group, Inc. $ ) $ ) Net loss per share attributable to common stock of International Textile Group, Inc., basic: Loss from continuing operations $ ) $ ) Loss from discontinued operations - ) $ ) $ ) Net loss per share attributable to common stock of International Textile Group, Inc., diluted: Loss from continuing operations $ ) $ ) Loss from discontinued operations - ) $ ) $ ) Weighted average number of shares outstanding - basic Weighted average number of shares outstanding - diluted See accompanying Notes to Consolidated Financial Statements (unaudited) -5- INTERNATIONAL TEXTILE GROUP,INC. AND SUBSIDIARY COMPANIES Consolidated Statements of Comprehensive Operations (Amounts in thousands) (Unaudited) Three Months Ended March 31, Net loss $ ) $ ) Other comprehensive income, net of taxes: Amortization of unrecognized net losses included in periodic benefit cost Net comprehensive loss ) ) Less: net comprehensive loss attributable to noncontrolling interests - ) Net comprehensive loss attributable to International Textile Group, Inc. $ ) $ ) See accompanying Notes to Consolidated Financial Statements (unaudited) -6- INTERNATIONAL TEXTILE GROUP, INC. AND SUBSIDIARY COMPANIES Consolidated Statements of Cash Flows (Amounts in thousands) (Unaudited) Three Months Ended March 31, OPERATIONS Net loss $ ) $ ) Adjustments to reconcile net loss to cash used in operations: Provision for bad debts 58 27 Depreciation and amortization of property, plant and equipment Amortization of deferred financing costs Deferred income taxes ) 35 Equity in losses of unconsolidated affiliates 90 Gain on sale of assets ) (3 ) Noncash interest expense Foreign currency exchange losses Contributions to pension benefit plan ) ) Payment of interest on payment-in-kind notes ) - Change in operating assets and liabilities: Accounts receivable ) ) Inventories ) Other current assets ) Accounts payable and accrued liabilities Income taxes payable Other Net cash used in operating activities ) ) INVESTING Capital expenditures ) ) Investments in and advances to unconsolidated affiliates ) ) Distributions from unconsolidated affiliates - Proceeds from sale of property, plant and equipment 63 3 Net cash used in investing activities ) ) FINANCING Proceeds from issuance of term loans - Repayment of term loans ) ) Net borrowings under revolving loans Net proceeds from (repayments of) short-term borrowings ) Payment of financing fees ) ) Repayment of capital lease obligations ) ) Payment of principal on payment-in-kind notes ) - Acquisition of noncontrolling interest ) - Decrease in checks issued in excess of deposits ) - Net cash provided by financing activities Effect of exchange rate changes on cash and cash equivalents 79 Net change in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosures of cash flow information: Cash payments of income taxes, net $ $ Cash payments for interest $ $ Noncash investing and financing activities: Accrued preferred stock dividends $ $ See accompanying Notes to Consolidated Financial Statements (unaudited) -7- INTERNATIONAL TEXTILE GROUP, INC. AND SUBSIDIARY COMPANIES Notes to Consolidated Financial Statements (Unaudited) Note 1 Description of the Company and Basis of Presentation International Textile Group, Inc. (“ITG”, the “Company”, “we”, “us” or “our”) is a global, diversified textile manufacturer headquartered in Greensboro, North Carolina, with operations principally in the United States, Mexico, and China. The Company believes it is one of the world’s largest and most diversified producers of denim fabrics and the largest producer of better denim fabrics for products distributed through department stores and specialty retailers. In addition, the Company believes it is one of the largest worsted wool manufacturers and commission printers and finishers in North America, and is a leading developer, marketer and manufacturer of other fabrics and textile products. The December 31, 2012 consolidated balance sheet data included herein was derived from the Company’s audited financial statements. The unaudited consolidated financial statements included herein have been prepared by ITG pursuant to the rules and regulations of the United States Securities and Exchange Commission (the “SEC”) as well as accounting principles generally accepted in the United States of America (“GAAP”). The unaudited consolidated financial statements and other financial information included in this Quarterly Report on Form 10-Q, unless otherwise specified, have been presented to separately show the effects of discontinued operations. In the opinion of management, the information furnished reflects all adjustments necessary for a fair statement of the results for the reported interim periods, which consist of only normal recurring adjustments. Certain information and footnote disclosures normally included in financial statements prepared in accordance with GAAP have been omitted from this report, as is permitted by such rules and regulations. These unaudited consolidated financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2012. The results of any given quarter are not necessarily indicative of the results to be expected for any other quarter or the full fiscal year. The preparation of the accompanying consolidated financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the amounts recorded in the consolidated financial statements and the related notes to consolidated financial statements. On an ongoing basis, the Company evaluates its estimates, including those related to the valuation of trade receivables, inventories, goodwill, other long-lived assets, indemnifications, and assumptions used in the calculation of, among others, income taxes, pension and postretirement benefits, legal costs and environmental costs. These estimates and assumptions are based upon historical factors, current circumstances and the experience and judgment of the Company’s management. Management monitors economic conditions and other factors and will adjust such estimates and assumptions when facts and circumstances dictate. Illiquid credit markets, volatile foreign currencies and equity share values as well as changes in generalor industry-specific economic conditions affecting the Company can increase the uncertainty inherent in such estimates and assumptions. As future events and their effects cannot be determined with precision, actual results may differ from these estimates under different assumptions or conditions. Changes in these estimates resulting from continuing changes in the economic environment will be reflected in the financial statements in future periods. Management believes that its estimates impacting the accompanying consolidated financial statements, including for these matters, are reasonable based on facts currently available. Business and Credit Concentrations The Company’s business is dependent on the success of, and its relationships with, its largest customers. The loss of any key customer or a material slowdown in the business of one of its key customers could have a material adverse effect on the Company’s overall results of operations, cash flows and financial position. No one customer accounted for 10% or more of the Company’s accounts receivable as of March 31, 2013, and one customer, V.F. Corporation, accounted for approximately 10% of the Company’s net sales in the 2012 fiscal year and in the three months ended March 30, 2013. Certain of the Company’s consolidated subsidiaries are subject to restrictions in relevant financing documents that limit cash dividends they can pay and loans they may make to the Company. Of the Company’s consolidated cash balance of $4.9 million at March 31, 2013, approximately $0.5 million held by certain subsidiaries was restricted due to certain contractual arrangements. In addition, certain of the Company’s foreign consolidated subsidiaries are subject to various governmental statutes and regulations that restrict and/or limit loans and dividend payments they may make to the Company. At March 31, 2013, the Company’s proportionate share of restricted net assets of its consolidated subsidiaries was approximately $7.5 million. -8- Recently Adopted Accounting Pronouncements In July 2012, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) 2012-02, “Intangibles—Goodwill and Other (Topic 350), Testing Indefinite-Lived Intangible Assets for Impairment,” which amends the guidance in Accounting Standards Codification (“ASC”) 350 on testing indefinite-lived intangible assets, other than goodwill, for impairment. Under ASC 2012-02, an entity testing an indefinite-lived intangible asset for impairment has the option of performing a qualitative assessment before calculating the fair value of the asset. If the entity determines, on the basis of qualitative factors, that the fair value of the indefinite-lived intangible asset is not more likely than not (i.e., a likelihood of more than 50 percent) impaired, the entity would not need to calculate the fair value of the asset. ASU 2012-02 does not revise the requirement to test indefinite-lived intangible assets annually for impairment. In addition, ASU 2012-02 does not amend the requirement to test these assets for impairment between annual tests if there is a change in events or circumstances; however, it does revise the examples of events and circumstances that an entity should consider in interim periods. ASU 2012-02 was effective for annual and interim impairment tests performed for fiscal years beginning after September 15, 2012. The adoption of ASU 2012-02 did not have a material impact on the Company’s consolidated financial statements. In February 2013, the FASB issued ASU 2013-02, "Comprehensive Income (Topic 220): Reporting of Amounts Reclassified Out of Accumulated Other Comprehensive Income," which requires entities to provide information about the amounts reclassified out of accumulated other comprehensive income by component. In addition, entities are required to present, either on the face of the statement where net income is presented or in the notes, significant amounts reclassified out of accumulated other comprehensive income by the respective line items of net income but only if the amount reclassified is required under GAAP to be reclassified to net income in its entirety in the same reporting period. For other amounts that are not required under GAAP to be reclassified in their entirety to net income, entities are required to cross-reference to other disclosures required under GAAP that provide additional detail on these amounts. ASU 2013-02 was effective for reporting periods beginning after December 15, 2012. Because this ASU only impacts presentation and disclosure requirements, its adoption did not have a material impact on the Company’s consolidated results of operations or financial position. Recently Issued Accounting Pronouncements In March 2013, the FASB issued ASU 2013-05, “Foreign Currency Matters (Topic 830): Parent’s Accounting for the Cumulative Translation Adjustment upon Derecognition of Certain Subsidiaries or Groups of Assets within a Foreign Entity or of an Investment in a Foreign Entity”. This ASU clarifies the timing of release of currency translation adjustments (“CTA”) from accumulated other comprehensive income (“AOCI”) upon deconsolidation or derecognition of a foreign entity, subsidiary or a group of assets within a foreign entity and in step acquisitions. Specifically, upon deconsolidation or derecognition of a foreign entity, CTA would be released; upon a sale of a subsidiary or a group of assets within a foreign entity, CTA would not be released, unless it also represents the complete or substantially complete liquidation of the foreign entity in which it resides; and, in a step acquisition, the AOCI related to the previously held investment would be included in the calculation of gain or loss upon change in control. ASU 2013-05 is effective prospectively for reporting periods beginning after December 15, 2013, with early adoption permitted. The adoption of ASU 2013-05 is not expected to have a material impact on the Company’s consolidated financial statements. Note 2 Discontinued Operations As previously disclosed, the Company deconsolidated its ITG-Phong Phu Joint Venture (“ITG-PP”), a cotton-based fabrics and garment manufacturing operation in Vietnam, as of May 25, 2012 as a result of an enforcement agreement (“the Enforcement Agreement”) pursuant to which Vietnam Technological Commercial Joint Stock Bank (“Techcombank”) took possession of certain assets in accordance with the terms of its credit agreement with ITG-PP. The ITG parent company has certain related party loans receivable from ITG-PP collateralized by the assets of ITG-PP on a junior basis, and ITG-PP has a capital lease obligation with its joint venture partner. The obligations of ITG-PP are non-recourse to the ITG parent company or any other subsidiary of the Company, but are secured by the assets of ITG-PP. As of May 25, 2012, the securitized assets had a net book value of approximately $37.3 million. Approximately $21.6 million of the ITG parent company’s related party loans receivable from ITG-PP is collateralized by the assets of ITG-PP on a junior basis according tothe Enforcement Agreement. Under the Enforcement Agreement, proceeds from the sale of the securitized assets are to be applied in the following priority: (i) to pay certain legal and other costs, taxes and fees related to the sale, (ii) to repay all principal and interest under loans with Techcombank, and (iii) to repay principal and interest owed by ITG-PP to ITG under certain related party loans described above. Any excess proceeds from the sale of the security assets are required to be remitted to, or at the direction of, ITG-PP. Assuming an orderly disposition, the Company has estimated that the fair value of the securitized assets, net of selling costs, will be sufficient to satisfy the Techcombank obligations and a portion of the related party loans payable to the ITG parent company, although there can be no assurances of the timing or amounts thereof. The Company is continuing to work with Techcombank to provide for an orderly disposition of the securitized assets. -9- The results of operations related to the ITG-PP business are presented as discontinued operations in the accompanying consolidated statements of operations for all periods presented. The Company allocates interest to discontinued operations based on debt that is required to be repaid from proceeds of the disposal transactions. No interest has been allocated to the ITG-PP discontinued operations in the three months ended March 31, 2013 or 2012 due to the uncertainty of any amounts to be received by the ITG parent company. The ITG-PP business had net sales of $0.0 million and $6.2 million in the three months ended March 31, 2013 and 2012, respectively, and income (loss) from discontinued operations, net of income taxes, of $0.1 million and $(3.7) million, respectively, in the same periods. Note 3 Inventories Inventories are valued at the lower of cost or market value using the first-in, first-out (“FIFO”) method. The major classes of inventory are as follows (in thousands): March 31, December 31, Raw materials $ $ Work in process Finished goods Dyes, chemicals and supplies $ $ Note 4 Impairment Testing of Long-Lived Assets Long-lived assets are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be fully recoverable. If required, the Company updates each quarter the test of recoverability of the value of its long-lived assets pursuant to the provisions of FASB ASC 360, “Property, Plant, and Equipment”. In addition, the decision by the Company to idle its Cone Denim de Nicaragua (“CDN”) facility in April 2009 requires the Company to test the recoverability of the value of CDN’s long-lived assets in the Company’s all other segment each quarter. Such recoverability reviews and tests, primarily based on fair value measured by prices for similar assets, did not result in any impairment charges in the three months ended March 31, 2013 or 2012. The Company cannot predict the occurrence of any future events that might adversely affect the carrying value of long-lived assets. A decline in general economic or industry-specific business conditions could result in future impairment charges with respect to the Company’s long-lived assets, including any of its property, plant and equipment. -10- Note 5 Long-Term Debt and Short-Term Borrowings Total outstanding long-term debt of the Company consisted of the following (in thousands). See Note 2 for a discussion of the deconsolidation of the ITG-PP business. March 31, December 31, Revolving loans: ITG, Inc. $ $ Parras Cone de Mexico, S.A. de C.V. (1) Term loans: ITG, Inc. Burlington Morelos S.A. de C.V. (1) Cone Denim (Jiaxing) Limited (1) Jiaxing Burlington Textile Company (1) Cone Denim de Nicaragua (1) Other: Senior subordinated notes — Senior subordinated notes - related party Capitalized lease obligations — Other notes payable 23 24 Total long-term debt Less: current portion of long-term debt ) ) Less: callable long-term debt classified as current ) ) Total long-term portion of long-term debt $ $ Non-recourse to the U.S. parent company. Revolving and Term Loans and Factoring Agreements On March 30, 2011, the Company and certain of its U.S. subsidiaries entered into an Amended and Restated Credit Agreement with General Electric Capital Corporation (“GE Capital”), as agent and lender, and certain other lenders (as amended, the “2011 Credit Agreement”). On March 29, 2013, the Company entered into Amendment No. 10 to the 2011 Credit Agreement. This amendment, among other things, provides for a revolving credit facility of $90.0 million, including an increase in availability under the revolving loan facility (the “U.S. Revolver”) of approximately $8.2 million, an increase of $4.0 million in the term loan facility thereunder (the “U.S. Term Loan”) and extends the final maturity date of all revolving and term loans thereunder to March 30, 2016.The U.S. Term Loan required the repayment of $0.5 million in principal per month from May 2011 to April 2012, and requires repayment of $0.3 million per month thereafter until maturity, at which date the entire remaining principal balance of the U.S. Term Loan is due. Borrowings under the 2011 Credit Agreement bear interest at the London Interbank Offered Rate (“LIBOR”), plus an applicable margin, or other published bank rates, plus an applicable margin, at the Company’s option. At March 31, 2013, there was $59.1 million outstanding under the U.S. Revolver at a weighted average interest rate of 5.5% and $13.3 million outstanding under the U.S. Term Loan at a weighted average interest rate of 5.7%. As of March 31, 2013, the Company had $11.8 million of standby letters of credit issued in the normal course of business, none of which had been drawn upon, that reduced the borrowing availability under the U.S. Revolver. At March 31, 2013, availability under the U.S. Revolver was approximately $13.0 million. The obligations of the Company (and certain of its U.S. subsidiaries) under the 2011 Credit Agreement are secured by certain of the Company’s (and its U.S. subsidiaries’) U.S. assets, a pledge by the Company (and its U.S. subsidiaries) of the stock of their respective U.S. subsidiaries and a pledge by the Company (and its U.S. subsidiaries) of the stock of certain of their respective foreign subsidiaries. The 2011 Credit Agreement contains affirmative and negative covenants and events of default customary for agreements of this type, including, among other things, requiring the Company to maintain compliance with a U.S. fixed charge coverage ratio (as defined in the 2011 Credit Agreement). The 2011 Credit Agreement also contains a cross default and cross acceleration provision relating to the Note Purchase Agreement (defined below). -11- Under the 2011 Credit Agreement, the Company is required to maintain availability, or average adjusted availability (each as defined) at or above certain predefined levels, or certain limitations may be imposed on the Company, including those which may impact or restrict the Company’s ability to operate its business in the ordinary course. The following describes actions that may be taken, and margins, fees or limitations that may be imposed upon the Company, under the 2011 Credit Agreement at certain availability or average adjusted availability levels: · if average adjusted availability is less than $22.5 million or if availability is less than $12.5 million, the Company is restricted from making loans to, and/or investments in, its international subsidiaries. At March 31, 2013, average adjusted availability was approximately $13.3 million and availability was $13.0 million, and the Company was subject to such restrictions. Notwithstanding these restrictions, the Company and the lenders under the 2011 Credit Agreement have entered into certain consents and amendments to the 2011 Credit Agreement which provided the Company the ability to (i) make investments in ITG-PP in an amount up to $3.5 million, which investments were made in the form of loans to ITG-PP in June 2011, and (ii) enter into and perform its obligations under an amended Guaranty of Payment (as amended and restated, the “Guaranty”) in favor of WLR Recovery Fund IV, L.P. (“Fund IV”), an affiliate of Wilbur L. Ross, Jr., not to exceed $15.5 million (see “Guarantees” below). In March 2013, the Company entered into Amendment No. 9 to the 2011 Credit Agreement, which provides that either (i) the lenders under the 2011 Credit Agreement are entitled to receive payment under a $3.7 million evergreen standby letter of credit executed by Fund IV (the “Fund IV LC”) that automatically renews each year, unless notified by the issuing bank, until a final termination date of March 31, 2016 or (ii) such investments in ITG-PP are required to be repaid to the Company by ITG-PP no later than one month prior to the stated expiry date, non-renewal date or termination date of the Fund IV LC (see Note 2 related to a potential sale of the assets of ITG-PP); · if availability is less than $17.5 million, the Company is required to comply with a specified fixed charge coverage ratio (as defined in the 2011 Credit Agreement). The Company was subject to, and in compliance with, such fixed charge coverage ratio as of March 31, 2013; · depending on average adjusted availability, the applicable margin added to LIBOR or other published bank interest rates for borrowings under the 2011 Credit Agreement can range from 4.25% to 4.75% (the weighted average applicable margin was 4.5% at March 31, 2013). In addition, depending on amounts borrowed and average adjusted availability, the U.S. Revolver requires the payment of an unused commitment fee in the range of 0.50% to 0.75% annually, payable monthly; and · if the Company’s excess availability (as defined in the 2011 Credit Agreement) falls below certain other predefined levels, the lenders under the 2011 Credit Agreement can draw upon an evergreen standby letter of credit in the amount of $20.0 million executed by the WLR Affiliates that automatically renews each year, unless notified by the issuing bank, until a final termination date of March 31, 2016; no such amounts had been drawn by the lenders as of March 31, 2013. On March 23, 2011, a wholly-owned subsidiary of the Company, Burlington Morelos S.A. de C.V. (“Burlington Morelos”), entered into a five year, $20.0 million term loan with Banco Nacional De Mexico, S.A., (“Banamex”) which requires the repayment of $0.3 million in principal per month until February 2016, with the remaining principal balance due in March 2016, and on March 27, 2013, Burlington Morelos received funding of $6.3 million under a new three year term loan agreement with Banamex which requires repayments of $0.1 million in principal per month until February 2016, with the remaining principal balance due in March 2016(collectively, the “Mexican Term Loans”). The obligations of Burlington Morelos under the Mexican Term Loans are denominated in U.S. dollars and are secured by a pledge of all the accounts receivable, inventories, and property, plant and equipment of Burlington Morelos and its subsidiaries. The interest rate on borrowings under the Mexican Term Loans is variable at LIBOR plus 4%. At March 31, 2013, the amount outstanding under the Mexican Term Loans was $20.0 million at an interest rate of 4.2%. The Mexican Term Loans contain customary provisions for default for agreements of this nature. Upon the occurrence of an event of default, the lenders may terminate the loan commitments, accelerate all loans and exercise any of their rights as a secured party. The Mexican Term Loans also contain certain financial covenant requirements customary for agreements of this nature. As of March 31, 2013, the Company was in compliance with such covenants. In addition, Burlington Morelos and its subsidiaries are restricted under the Mexican Term Loans from making annual capital expenditures in excess of one percent of annual consolidated net sales of such consolidated group. -12- On March 7, 2013, a wholly-owned subsidiary of the Company, Parras Cone de Mexico, S.A. de C.V. (“Parras Cone”), entered into an amended revolving receivables factoring agreement under which Parras Cone agreed to sell certain of its accounts receivable to Banamex, on a recourse basis. The amount of accounts receivable of Parras Cone that can be sold under this agreement cannot exceed $20.0 million. At March 31, 2013, the amount of secured borrowings outstanding under the factoring agreement was $12.3 million, at an interest rate of 4.3%, which borrowings are collateralized by certain of Parras Cone’s trade accounts receivable in the aggregate amount of approximately $13.0 million. This agreement, as amended, expires on March 7, 2014. In 2006 and 2007, Cone Denim (Jiaxing) Limited obtained financing from Bank of China, that is non-recourse to the ITG parent company, to fund its capital expenditures in excess of partner equity contributions, which contributions are in accordance with applicable Chinese laws and regulations. The financing agreement provided for a $35.0 million term loan available in U.S. dollars, which was used for the import of equipment to Cone Denim (Jiaxing) Limited. Interest is based on three-month LIBOR plus a contractual spread of 6.0% or greater, depending upon periodic credit reviews. At March 31, 2013, outstanding borrowings under this facility were $16.2 million with a weighted average interest rate of 7.3%. The agreement was amended in January 2013 to provide that the term loan is required to be repaid in monthly principal installments of no less than $0.5 million beginning in January 2013 and continuing through January 2016. If Cone Denim (Jiaxing) Limited does not make its six scheduled monthly repayments of $0.5 million from January to June of 2013, Bank of China will have the right to reconsider the scheduled maturity date of $11.6 million of the term loan; however, Cone Denim (Jiaxing) Limited to date has made, and is expected to make, such payments on a timely basis. An additional principal repayment of $0.5 million was made in January 2013 against the outstanding balance of the term loan prior to this amendment. The term loan is secured by the building, machinery, equipment and certain inventory of Cone Denim (Jiaxing). The financing agreement contains certain covenant requirements customary for agreements of this nature. The Company’s wholly-owned subsidiary, Jiaxing Burlington Textile Company, obtained project financing from China Construction Bank that is non-recourse to the ITG parent company. Such funding was used to finance machinery and equipment capital expenditure needs in excess of ITG’s equity contributions, which contributions are in accordance with applicable Chinese laws and regulations. The financing agreement provides for term loans in the original amount of approximately $11.0 million, available in either U.S. dollars or Chinese renminbi, at the option of the Company and subject to foreign currency exchange rate changes. The term loan is being repaid in quarterly installments of $1.2 million payable in each of the first three quarters of 2013. The financing agreement has a maturity date of August 2013 and bears interest at six-month LIBOR plus 3.0% for U.S. dollar loans. The financing agreement provides the lender the right to immediately declare this debt due and payable if Jiaxing Burlington Textile Company incurs a book loss in excess of 5.0 million renminbi under Chinese generally accepted accounting principles during any calendar fiscal year through the date of maturity. As of March 31, 2013, Jiaxing Burlington Textile Company expects that it will be able to comply with this requirement. Pricing for Chinese renminbi loans is at the rate established by the China Central Bank. At March 31, 2013, outstanding borrowings under this facility were $2.4 million (in U.S. dollar equivalents) with a weighted average interest rate of 6.4%. The loans are secured by the building, machinery and equipment of Jiaxing Burlington Textile Company. The financing agreement also contains financial reporting requirements and limitations on asset disposals. In December 2007, CDN entered into a $37.0 million term loan agreement with Inter-American Investment Corporation (“Inter-American”) and four co-financing banks doing business in Nicaragua that is non-recourse to the ITG parent company. The loan amounts were used to finance a denim manufacturing plant built by CDN outside of Managua, Nicaragua. Loans under this agreement are required to be repaid in quarterly installments of $1.850 million, which began on September 15, 2010, with a final payment of $7.4 million due on September 15, 2014. The term loans bear interest at LIBOR plus a margin of 4%, and a late payment fee of 6% per annum is assessed on the amount of principal payments in arrears. As amended, the original term loans thereunder have been re-characterized either as senior loans, for which accrued interest thereon is required to be paid either as originally scheduled or, for certain portions of the interest accruing through June 15, 2010, the amounts have been converted to 12% junior loans. Interest on the junior loans is required to be repaid quarterly beginning on September 15, 2010 and continuing through September 15, 2014, with the principal amount of the junior loans due on September 15, 2014. Both the senior and junior loans are non-recourse to the Company, but are secured by a pledge of all of the stock of CDN as well as the land, building, machinery and equipment of CDN. At March 31, 2013, $37.0 million of senior loans with a total interest rate of 10.3%, and $1.0 million of junior loans, were outstanding under this facility. -13- In light of decisions by two of the largest customers of CDN’s facility in Nicaragua to discontinue production in certain of their Central American facilities, in April 2009, the Company decided to idle this facility. Through March 31, 2013, CDN had not made $31.0 million of required term loan principal, interest and late fee payments, which constitutes a default. Upon a default, all amounts outstanding thereunder are immediately due and payable, penalty interest is charged at the rate of 6% per annum on outstanding balances, and the lenders thereunder have the right to proceed against the collateral securing such loans. In addition, as a result of the accumulated losses of CDN and pursuant to Nicaraguan law, the lenders under CDN’s term loan have certain rights in addition to those under the term loan agreement, including certain rights with respect to requiring the dissolution of CDN. To date, CDN’s lenders have not exercised these rights. The Company, as sponsor of CDN, has entered into a Project Funds and Subordination Agreement with the CDN lenders. The Project Funds and Subordination Agreement does not constitute a guarantee of the loan, but may, in certain instances, obligate the Company to cover certain deficiencies (as defined in the Project Funds and Subordination Agreement). On July 26, 2010, the Company received a notice from Inter-American, which states that the Company, pursuant to the Project Funds and Subordination Agreement, was required to provide CDN a loan in the amount of $14.9 million no later than August 23, 2010. The Company has not provided such loan through the date hereof. The Company believes that such term loan is adequately secured, assuming an orderly disposition, if needed, although there can be no assurances in this regard. The Company is reserving all of its rights with respect thereto, and believes that any such loan ultimately would only be required if and to the extent that the loan under the term loan agreement is not adequately secured. Because of the uncertainties related to CDN and the related issues, the Company has classified the entire amount of such debt as current as of March 31, 2013 and December 31, 2012. The Company continues to evaluate all of its options with respect to CDN and its loans outstanding and continues to be in discussions with Inter-American with respect to the loan. Senior Subordinated Notes On June 6, 2007, the Company issued and sold $80.0 million of its senior subordinated notes with an original maturity date of June 6, 2011 (the “Notes”). Prior to the occurrence of a Qualified Issuance (as defined in the Note Purchase Agreement) of its debt and/or equity securities, interest on the Notes is payable in-kind (“PIK Interest”) on a quarterly basis, either by adding such interest to the principal amount of the Notes, or through the issuance of additional interest-bearing Notes. At each interest payment date occurring after the completion of a Qualified Issuance, 75% of the then-accrued but unpaid interest on the Notes will be payable in cash, and the remaining portion will continue to be payable in-kind. At various times, the WLR Affiliates purchased from holders certain of the Notes which were thereafter amended, restated and reissued in the form of Tranche B Notes, and which were subordinate in right of payment and collateral to Notes held by third parties other than the WLR Affiliates with an original interest rate of 12% per annum (the “Tranche A Notes”). In the three months ended March 31, 2013 and 2012, the interest rate on the Tranche A Notes was 17.5% and 15.5% per annum, respectively. On March 29, 2013, the Company used proceeds of $4.0 million from the U.S. Term Loan, $5.0 million from borrowings under the Mexican Term Loans, and the balance from additional U.S. Revolver borrowings to repay in full all amounts outstanding ($17.2 million including PIK interest) under the Tranche A Notes, and to pay fees and expenses in connection with such financing activities. The Tranche B Notes are classified as “Senior subordinated notes - related party” in the Company’s accompanying consolidated balance sheets. The interest rate on the Tranche B Notes is 12% per annum. At March 31, 2012, $149.4 million aggregate principal amount was outstanding under the Tranche B Notes, including PIK interest. Debt Agreement Compliance The Company is in compliance with the terms and covenants under its principal credit facilities, except for the Cone Denim de Nicaragua term loan as described above. Any failure by the Company to pay outstanding amounts when due, to obtain any necessary waivers or modifications, to refinance its various debt or to obtain any necessary funding in amounts, at times and on terms acceptable to it, if at all may result in liquidity issues and may delay or make impossible the implementation of the Company’s strategy. Debt Maturities As of March 31, 2013, aggregate maturities of long-term debt for each of the next five 12-month periods were as follows: $28.0 million, $13.3 million, $231.5 million, $0.0 million and $0.0 million. Because of the uncertainties related to the potential acceleration of the Cone Denim de Nicaragua term loan as described above, the Company has classified the entire amount of the Cone Denim de Nicaragua debt, $38.0 million, as current on the accompanying consolidated balance sheets as of March 31, 2013 and December 31, 2012, although such amounts are excluded from the aggregate maturities listed above in light of such uncertainties. Short-term Borrowings The Company and certain of its subsidiaries have short-term borrowing arrangements with certain financial institutions or suppliers in the aggregate amount of $39.6 million at March 31, 2013 and $37.0 million at December 31, 2012, with weighted average interest rates of 6.7% and 6.9%, respectively (see Note 2 for a discussion of the ITG-PP debt facilities). At March 31, 2013, ITG and its U.S. subsidiaries had outstanding short-term financing from certain cotton and other suppliers in the amount of $4.5 million; Parras Cone had outstanding short-term working capital loans from Banamex in the amount of $1.0 million which are non-recourse to the U.S. parent company; Cone Denim (Jiaxing) Limited had outstanding short-term working capital loans in an aggregate amount of $31.2 million from various Chinese financial institutions, including $2.5 million guaranteed by a $2.8 million standby letter of credit with a WLR Affiliate, which are non-recourse to the U.S. parent company except for such guaranteed portion; and Jiaxing Burlington Textile Company had outstanding short-term working capital loans from certain Chinese financial institutions in the amount of $2.9 million which are non-recourse to the U.S. parent company. -14- Guarantees FASB ASC 460, “Guarantees,” provides guidance on the disclosures to be made by a guarantor about its obligations under certain guarantees that it has issued and specific disclosures related to product warranties. As of March 31, 2013, the Company and various consolidated subsidiaries of the Company were borrowers under various bank credit agreements (collectively, the “Facilities”). Certain of the Facilities are guaranteed by either the Company and/or various consolidated subsidiaries of the Company. The guarantees are in effect for the duration of the related Facilities. The Company does not provide product warranties within the disclosure provisions of FASB ASC 460. The Company did not have any off-balance sheet arrangements that were material to its financial condition, results of operations or cash flows as of March 31, 2013 or December 31, 2012, except as noted below. In 2011, the Company entered into the Guaranty in favor of Fund IV. Pursuant to the Guaranty, the Company has guaranteed the prompt payment, in full, of the reimbursement obligations of Fund IV under certain letter of credit agreements to which Fund IV is a party and under which Fund IV has agreed to be responsible for certain obligations of ITG-PP, up to a total amount of $15.5 million. Also pursuant to the Guaranty, the Company is required to pay a per annum amount equal to 10% of the amount of any such outstanding letters of credit. The obligations of the Company are payable in cash or, if cash is not permitted to be paid pursuant to the terms and conditions of the 2011 Credit Agreement and related documentation, then such amounts are payable in additional Tranche B Notes. As of March 31, 2013, the total obligations under such letters of credit guaranteed by the Company were $6.5 million and, in each of the three months ended March 31, 2013 and 2012, the Company incurred guarantee fees of $0.2 million. The Guaranty will continue in force until the underlying obligations are satisfied or terminated. Note 6 Stockholders’ Deficit The components of stockholders’ deficit were as follows (in thousands): International Textile Group, Inc. Stockholders Series C preferred stock Series A convertible preferred stock Common stock Capital in excess of par value Treasury stock Accumulated deficit Accumu- lated other compre- hensive loss Non- controlling interests Total Balance at December 31, 2012 $ ) $ ) $ ) $
